ORDER
The Disciplinary Review Board having filed'a petition with the Supreme Court recommending that JOHN H.C. WEST, III, of VENTNOR, be temporarily suspended from the practice of law and compelled to pay a monetary sanction in the amount of $500 for his failure to pay a fee arbitration award;
And JOHN H.C. WEST, III, having failed to appear on the return date of the Order to Show Cause; and good cause appearing
It is ORDERED that JOHN H.C. WEST, III, is temporarily suspended from the practice of law, effective immediately, and until further Order of this Court; and it is further
ORDERED that JOHN H.C. WEST, III, pay a sanction in the amount of $500 to the Disciplinary Oversight Committee; and it is further
ORDERED that JOHN H.C. WEST, III, be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that no application by respondent for reinstatement to practice be filed with the Court unless and until respondent has satisfied said fee arbitration award and paid the $500 sanction to the Disciplinary Oversight Committee.